UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-7279


LARRY K. GREEN, a/k/a Said Abdullah Hakim,

                Plaintiff - Appellant,

          v.

THEODIS BECK; MICHAEL T.        BELL; SANDRA F. THOMAS; PAUL
TAYLOR;    CORR  OFFICER         O'NEAL;   GEORGE  KENWORTHY,
Superintendent,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:10-ct-03003-D)


Submitted:   August 20, 2013                 Decided:   August 27, 2013


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed in part, vacated in part and remanded by unpublished
per curiam opinion.


Larry Keith Green, Appellant Pro Se.       Oliver Gray Wheeler,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Larry Green appeals from the district court’s orders

granting        Appellees’        motions   to      dismiss       in   part   and   granting

Appellee        O’Neal’s      motion     for    summary      judgment      in    Green’s   42

U.S.C. § 1983 (2006) suit.                  On appeal, Green pursues only his

claims that (1) Appellees violated his First Amendment rights by

failing to recognize his legal name (Said Abdullah Hakim), which

had been changed for religious reasons, and by failing to issue

him   an       ID    card    in   that   name,      and     (2)    Appellees      retaliated

against        him     for   filing      grievances       regarding       these     actions.

Addressing            primarily      the       claims       against       Michael        Bell,

Administrator of Pender Correction Institution; Sandra Thomas,

Superintendent of Lumberton Correctional Institution; and Paul

Taylor, Assistant Superintendent of Lumberton, we affirm in part

and vacate in part for the reasons discussed below.

                A complaint should not be dismissed for failure to

state      a        claim    unless,     “after       accepting         all     well-pleaded

allegations in the plaintiff’s complaint as true and drawing all

reasonable           factual      inferences         from     those       facts     in     the

plaintiff’s favor, it appears certain that the plaintiff cannot

prove any set of facts in support of his claim entitling him to

relief.”        Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th

Cir. 1999).            Although a pro se litigant’s pleadings must be

liberally construed, Erickson v. Pardus, 551 U.S. 89, 94 (2007),

                                                2
the complaint must contain sufficient facts “to raise a right to

relief above the speculative level” and “to state a claim to

relief that is plausible on its face.”                            Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555, 570 (2007).

               It generally impinges upon a prisoner’s constitutional

rights for prison officials to condition an inmate’s receipt of

prison services upon the forfeiture of a religious right.                               Ali

v.    Dixon,    912   F.2d   86,   90    (4th          Cir.   1990).       “[T]he     first

amendment protects an inmate’s right to legal recognition of an

adopted religious name.”           Barrett v. Virginia, 689 F.2d 498, 503

(4th Cir. 1982).        As a result, an inmate’s First Amendment free

exercise rights are violated if he is “forced to acknowledge his

religiously      offensive     name”     as        a    precondition       of   receiving

benefits or services to which he is entitled.                           Ali, 912 F.2d at

90.

               The First Amendment protects religious free exercise

itself, such that it is generally improper for a state actor to

force a person to “‘choose between following the precepts of

[his] religion and forfeiting [governmental] benefits, on the

one hand, and abandoning one of the precepts of [his] religion

on the other hand.’”           Lovelace v. Lee, 472 F.3d 174, 187 (4th

Cir.    2006)    (quoting     Sherbert        v.       Verner,    374    U.S.   398,    404

(1963)) (ellipsis omitted).                  First Amendment injury therefore

occurs   whenever      an    inmate     is    compelled          to   forfeit   his    free

                                             3
exercise rights, not simply whenever some further harm befalls

him as a result of his forfeiture.                        An inmate does not need to

demonstrate that some additional harm befell him subsequent to

being forced to acknowledge a religiously-offensive name; the

fact that he was forced to acknowledge that name is itself the

injury that is relevant to the First Amendment claim.                                See Ali,

912 F.2d at 90.                To succeed on a claim of retaliation, the

prisoner      must      allege    “that       the   retaliatory       act    was     taken   in

response to the exercise of a constitutionally protected right

or that the act itself violated such a right.” See Adams v.

Rice, 40 F.3d 72, 75 (4th Cir. 1994).

              The district court dismissed Defendants Bell, Thomas,

and Taylor, finding that Green failed to “plausibly allege[] a

claim for supervisory liability.”                    Specifically, the court found

that, at most, these Defendants failed to investigate grievances

which    is    insufficient        to     state      a    constitutional           claim.    A

supervisor        can    only     be   held     liable      for   the       failings    of    a

subordinate under certain narrow circumstances.                              See Love-Lane

v. Martin, 355 F.3d 766, 782-83 (4th Cir. 2004) (no respondeat

superior liability under § 1983); Baynard v. Malone, 268 F.3d

228,    235   (4th      Cir.     2001).        Specifically,      a     plaintiff      cannot

maintain      a   claim     against       a    supervisor      unless        the    plaintiff

alleges       “that      the     supervisor         had     actual      or    constructive

knowledge that his subordinate[s were] engaged in conduct that

                                                4
posed     a     pervasive       and     unreasonable       risk   of     constitutional

injury”        to     plaintiff,        “the    supervisor’s       response        to   the

knowledge was so inadequate as to show deliberate indifference

to or tacit authorization of the alleged offensive practices,”

and     “there        was     an      affirmative     causal      link        between   the

supervisor’s inaction and the particular constitutional injury

suffered by the plaintiff.”                 Randall v. Prince George’s County,

Md., 302 F.3d 188, 206 (4th Cir. 2002) (internal quotation marks

omitted).

               In his amended complaint, Green averred that he mailed

Thomas        (the        Superintendent       of    Lumberton)     a     letter,       with

supporting documentation, requesting that his ID be changed to

reflect his legal name.                  Thomas ignored the letter and then,

together with Bell and Taylor, engaged in retaliation against

Green.        Bell personally altered medical records and restrictions

resulting in a rapid decline in Green’s health and a retaliatory

transfer.            In    addition,     the   Defendants      ordered        subordinates

throughout the prison to take various actions against Green.

               As an initial matter, we find that the district court

erred    in     analyzing       the    issue    as   one   strictly      of    supervisory

liability.          Green clearly alleged personal actions and inactions

on the part of these Appellees, as well as their subordinates.

As such, the district court should also have addressed the issue

of whether Green properly stated a constitutional claim that

                                               5
these    Appellees         violated         his   First        Amendment       rights       and/or

retaliated against him.

             According          to    Appellees,           Green’s     name    has     not    been

changed      because       he        did    not       go     through     proper       channels.

Appellees did not dispute that Green had a constitutional right

to have his legal name on his ID, but they averred instead that

Green should have applied to the Warden or the facility head and

provided supporting documentation.                           However, this is precisely

what Green alleged that he did.                        In his amended complaint, he

stated that he made such a request, and the actual letter to

Thomas    was      filed    in       Green’s      (untimely)         response     to    summary

judgment.

             Accordingly,            Green     averred        (and   eventually        provided

documentary        proof)        that,       after         filing    numerous         grievances

regarding the prison’s failure to recognize his legal name, he

was     informed     that       the        prison’s        procedure     required       him    to

petition the facility head (Thomas).                          Green claims that when he

did so, however, Thomas ignored him and then organized Taylor

and   Bell    to    retaliate         against         him.      On   the      basis    of    these

allegations, we conclude that Green’s amended complaint states a

claim against Thomas that she violated Green’s First Amendment

rights by maliciously refusing to process his properly supported

request for a name change.



                                                  6
            Regarding          Thomas,        Taylor,           and      Bell’s       alleged

retaliation,      the    district      court       did    not     err    in    finding    that

Green failed to state a claim with regard to these allegations.

Green     did   allege        that    these       Appellees       worked       together    to

transfer    him    and    improperly         charge       him     with    infractions       in

retaliation       for    Green’s       attempt        to        have     his    legal     name

recognized.            However,       the     only       personal        actions      alleged

regarding retaliation by these Appellees was that Bell altered

medical     records      in     an    attempt       to     have       Green    transferred.

Besides    this    action,      Green       conclusorily         alleges       that   Thomas,

Taylor, and Bell used subordinates to effectuate the retaliation

and to harm Green’s health although he provided no specifics.

While Green averred that he was given the wrong medication, he

noted that it could have been a “mistake.”                              Green alleged no

statements by Defendants or other evidence purporting to show

that these Defendants were acting together and directing others

to act in retaliation for his request of a name change.                                  Thus,

we find that his allegations of retaliation are speculative and

insufficient      to    state     a   claim,       and     we    therefore      affirm     the

district court’s dismissal of Green’s retaliation claims.

            With regard to the remaining Appellees, we affirm the

district court’s orders for the reasons stated by the district

court.     Green v. Beck, No. 5:10-ct-03003-D (E.D.N.C. Feb. 14 &

Oct. 31, 2011; May 15, 2012).                 Based on the foregoing, we vacate

                                              7
the   district    court’s    dismissal       of   Green’s    claim   that    Thomas

violated    his    First    Amendment    rights      and    remand   for    further

proceedings   on    this    claim.      We    affirm   the    remainder     of   the

district court’s orders.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this    court     and   argument      would    not   aid   the

decisional process.



                                                             AFFIRMED IN PART;
                                                  VACATED AND REMANDED IN PART




                                        8